 

Exhibit 10.1

 



Execution Version

 

 

SEVENTH AMENDMENT

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT, dated as of November 26, 2019 (this
“Amendment”), among BOOZ ALLEN HAMILTON INC., a Delaware corporation (the
“Borrower”), the Guarantors (as defined therein), the Administrative Agent (as
defined below), the Collateral Agent (as defined below), and the Lenders party
hereto. Unless otherwise indicated, all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided such terms in the
Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lenders from time to time party thereto and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), Collateral Agent (in such capacity, the “Collateral Agent”) and Issuing
Lender, are parties to a Credit Agreement, dated as of July 31, 2012 (as amended
by the First Amendment to Credit Agreement, dated as of August 16, 2013, the
Second Amendment to Credit Agreement, dated as of May 7, 2014, the Third
Amendment to Credit Agreement, dated as of July 13, 2016, the Fourth Amendment
to Credit Agreement, dated as of February 6, 2017, the Fifth Amendment to Credit
Agreement, dated as of March 7, 2018, the Sixth Amendment to Credit Agreement,
dated as of July 23, 2018, and as otherwise heretofore amended, the “Credit
Agreement”);

 

WHEREAS, the Borrower has requested that (a) the Persons set forth on Schedule I
hereto (the “New Refinancing Tranche B Term Lenders”) make term loans (the “New
Refinancing Tranche B Term Loans”) in an aggregate principal amount of
$44,184,917.88 to the Borrower on the Seventh Amendment Effective Date (as
defined below) and (b) the Exchanging Lenders (as defined below) exchange their
Existing Tranche B Term Loans (as defined below) for term loans of like
aggregate principal amount (the “Exchanged Refinancing Tranche B Term Loans”
and, together with the New Refinancing Tranche B Term Loans, the “Refinancing
Tranche B Term Loans”), in each case subject to the terms and conditions set
forth herein; and

 

WHEREAS, pursuant to Section 10.1(c) of the Credit Agreement, the Borrower, the
Administrative Agent and the Refinancing Tranche B Term Lenders (as defined
below) agree to amend the Credit Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION One – REFINANCING TRANCHE B TERM LOANS.

 

(a)               Subject to the terms and conditions set forth herein and in
the Credit Agreement, each New Refinancing Tranche B Term Lender severally
agrees to make New Refinancing Tranche B Term Loans in Dollars to the Borrower
on the Seventh Amendment Effective Date in an aggregate principal amount not to
exceed the amount set forth opposite such New Refinancing Tranche B Term
Lender’s name on Schedule I hereto. Amounts borrowed under this Section 1(a) and
repaid or prepaid may not be reborrowed.

 



 

 

 

(b)               The proceeds of the New Refinancing Tranche B Term Loans shall
be used solely to repay in full all Initial Tranche B Term Loans outstanding
under the Credit Agreement immediately prior to the effectiveness hereof (the
“Existing Tranche B Term Loans”), other than the Existing Tranche B Term Loans
of the Exchanging Lenders that are exchanged for Exchanged Refinancing Tranche B
Term Loans and deemed repaid pursuant to paragraph (d) below, and to pay related
accrued and unpaid interest, fees and expenses.

 

(c)               Unless previously terminated, the commitments of the New
Refinancing Tranche B Term Lenders pursuant to Section 1(a) shall terminate upon
the making of the New Refinancing Tranche B Term Loans on the Seventh Amendment
Effective Date.

 

(d)               Each lender holding Existing Tranche B Term Loans that
executes and delivers a signature page to this Amendment and indicates thereon
its election of the “Cashless Settlement Option” (each such Lender, an
“Exchanging Lender” and, together with the New Refinancing Tranche B Term
Lenders, the “Refinancing Tranche B Term Lenders”; each Tranche B Term Lender
that does not so elect, a “Non-Exchanging Lender”) severally agrees, on the
Seventh Amendment Effective Date and subject to the terms and conditions set
forth herein and in the Credit Agreement, to exchange all (or such lesser amount
as the Administrative Agent may allocate to such Lender (any such Existing
Tranche B Term Loans of such Lender not allocated for exchange pursuant hereto,
its “Non-Allocated Existing Tranche B Term Loans”)) of its Existing Tranche B
Term Loans (the aggregate principal amount of Existing Tranche B Term Loans of
such Lender so exchanged, its “Exchanged Amount”) for Exchanged Refinancing
Tranche B Term Loans (which Existing Tranche B Term Loans so exchanged shall
thereafter be deemed repaid and canceled and no longer be outstanding) in an
aggregate principal amount equal to its Exchanged Amount. All accrued and unpaid
interest on, and all other amounts owing in respect of, the Existing Tranche B
Term Loans of each Exchanging Lender that are exchanged pursuant to this
paragraph (d) (less the Exchanged Amount) shall be repaid in full in cash on the
Seventh Amendment Effective Date.

 

(e)               The Existing Tranche B Term Loans of each Non-Exchanging
Lender and the Non-Allocated Existing Tranche B Term Loans of each Exchanging
Lender shall be repaid in full in cash on the Seventh Amendment Effective Date,
together with all accrued and unpaid interest on, and all other amounts owing in
respect of, such Existing Tranche B Term Loans.

 

(f)                Unless the context shall otherwise require, the New
Refinancing Tranche B Term Lenders and the Exchanging Lenders shall constitute
“Tranche B Term Lenders”, “Term Lenders” and “Lenders” and the New Refinancing
Tranche B Term Loans and Exchanged Refinancing Tranche B Term Loans shall
constitute “Initial Tranche B Term Loans”, “Tranche B Term Loans”, “Term Loans”
and “Loans”, in each case for all purposes of the Credit Agreement (as amended
hereby) and the other Loan Documents. For the avoidance of doubt, the New
Refinancing Tranche B Term Loans and the Exchanged Refinancing Tranche B Term
Loans shall constitute a single Tranche under the Credit Agreement.

 



2

 

 

SECTION Two – CREDIT AGREEMENT AMENDMENTS. Subject to the satisfaction of the
conditions set forth in Section Three hereof:

 

(a)               The following defined term shall be added to Section 1.1 of
the Credit Agreement in the appropriate alphabetical order:

 

“Seventh Amendment Effective Date”: November 26, 2019.

 

(b)               The definition of “Applicable Margin” or “Applicable
Commitment Fee Rate” set forth in Section 1.1 of the Credit Agreement is hereby
amended by replacing the percentages “1.00%” and “2.00%” in clause (ii) thereof
with “0.75%” and “1.75%”, respectively.

 

(c)               The definition of “Tranche B Term Maturity Date” set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirely to read as follows:

 

“Tranche B Term Maturity Date”: November 26, 2026.

 

(d)               Section 2.3(b) of the Credit Agreement is hereby amended by
(i) replacing “the last Business Day of June, 2018” with “the last Business Day
of March, 2020” and (ii) replacing “Fifth Amendment Effective Date” with
“Seventh Amendment Effective Date” in all three places where it appears.

 

(e)               Section 2.11(b) of the Credit Agreement is hereby amended by
replacing “Fifth Amendment Effective Date” with “Seventh Amendment Effective
Date” in both places where it appears.

 

SECTION Three – CONDITIONS TO EFFECTIVENESS: This Amendment, the agreements of
the New Refinancing Tranche B Term Lenders and the Exchanging Lenders under
Section One hereof and the amendments set forth in Section Two shall become
effective on the date (the “Seventh Amendment Effective Date”) when each of the
following conditions shall have been satisfied:

 

(a)               Amendment. the Loan Parties and each Refinancing Tranche B
Term Lender shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
or other electronic transmission) the same to the Administrative Agent (or its
counsel);

 

(b)               No Default; Representations and Warranties. (i) no Default or
Event of Default shall exist on the Seventh Amendment Effective Date immediately
after giving effect to this Amendment and the borrowing of the Refinancing
Tranche B Term Loans and (ii) all of the representations and warranties of the
Loan Parties contained in the Loan Documents shall be true and correct in all
material respects on the Seventh Amendment Effective Date as if made on and as
of such date (unless such representation or warranty relates to a specific date,
in which case such representation or warranty shall have been true and correct
in all material respects as of such specific date);

 



3

 

 

(c)               Borrowing and Prepayment. (i) the Administrative Agent shall
have received from the Borrower a notice of prepayment with respect to the
Existing Tranche B Term Loans (other than Existing Tranche B Term Loans that are
exchanged for Exchanged Refinancing Tranche B Term Loans) (the “Term Loan
Prepayment”) and a notice of borrowing with respect to the Refinancing Tranche B
Term Loans and (ii) substantially contemporaneously with the other transactions
contemplated hereby, the Borrower shall have made the Term Loan Prepayment and
shall have paid all accrued and unpaid interest on all Existing Tranche B Term
Loans and other amounts required to be paid by it in connection therewith;

 

(d)               Fees. the Borrower shall have paid, or caused to be paid
(including, at the Borrower’s option, by means of offsetting against the
proceeds of the Loans made on the Seventh Amendment Effective Date) to the
Administrative Agent all fees and other amounts due and payable under or in
connection with this Amendment, including, without limitation, the fees payable
pursuant to Section Nine hereof and all fees and other amounts agreed to between
the Borrower and the lead arranger of this Amendment, and, to the extent
invoiced in reasonable detail at least three Business Days prior to the Seventh
Amendment Effective Date, all reasonable and documented out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder or under any other
Loan Document;

 

(e)               Legal Opinions; Certificates. the Administrative Agent shall
have received legal opinions and closing certificates (consistent with those
delivered on the Closing Date pursuant to clauses (f) and (g) of Section 5.1 of
the Credit Agreement, taking into account any changes to such counsel’s form of
opinion on account of developments in opinion practice), together with
appropriate insertions and attachments (including true and complete copies of
resolutions of the board of directors or a duly authorized committee thereof for
each of the Loan Parties approving and authorizing the execution, delivery and
performance of this Amendment, and the performance of the Credit Agreement as
amended hereby and a good standing certificate (or the equivalent thereof) for
the Borrower and the other Loan Parties from their respective jurisdictions of
formation); and

 

(f)                USA PATRIOT Act. the Lenders shall have received from the
Borrower and each of the Loan Parties documentation and other information
reasonably requested by any Lender no less than five Business Days prior to the
Seventh Amendment Effective Date that is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act.

 

SECTION Four – REPRESENTATIONS AND WARRANTIES; NO DEFAULTS. In order to induce
the Lenders to enter into this Amendment, each of the Loan Parties represents
and warrants, on the Seventh Amendment Effective Date, to each of the Lenders
and the Administrative Agent that:

 

(a)               the execution, delivery and performance by such Loan Party of
this Amendment is within such Loan Party’s corporate or other powers, has been
authorized by all necessary corporate or other organizational action, except
(other than with respect to the Borrower), to the extent such failure to do so
would not reasonably be expected to have a Material Adverse Effect, and has been
duly executed and delivered on behalf of the Loan Parties party hereto;

 



4

 

 

(b)               this Amendment and the Credit Agreement, as amended hereby,
each constitute a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law) and the implied covenants of good faith and
fair dealing;

 

(c)               all of the representations and warranties contained in the
Credit Agreement, as amended hereby, and in the other Loan Documents are true
and correct in all material respects on the Seventh Amendment Effective Date as
if made on and as of such date (unless such representation or warranty relates
to a specific date, in which case such representation or warranty were true and
correct in all material respects as of such specific date); and

 

(d)              no Default or Event of Default exists as of the Seventh
Amendment Effective Date after giving effect to this Amendment and the borrowing
of the Refinancing Tranche B Term Loans.

 

The Administrative Agent shall give prompt notice in writing to the Borrower of
the occurrence of the Seventh Amendment Effective Date. It is understood that
such writing may be delivered or furnished by electronic communication.

 

SECTION Five – SECURITY. The Loan Parties acknowledge that (a) the Refinancing
Tranche B Term Loans constitute Borrower Obligations (as defined in the
Guarantee and Collateral Agreement) and (b) notwithstanding the effectiveness of
this Amendment, (i) the Guarantee and Collateral Agreement shall continue to be
in full force and effect, (ii) the Guarantor Obligations (as defined in the
Guarantee and Collateral Agreement) of each Guarantor are not impaired or
affected and (iii) all guarantees made by the Loan Parties pursuant to the
Guarantee and Collateral Agreement and all Liens granted by the Loan Parties as
security for the Borrower Obligations (including the Refinancing Tranche B Term
Loans) and the Guarantor Obligations pursuant to the Guarantee and Collateral
Agreement continue in full force and effect; and, further, confirm and ratify
their respective obligations under each of the Loan Documents executed by the
Loan Parties, as amended hereby.

 

SECTION Six – SEVERABILITY. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 



5

 

 

SECTION Seven – CONTINUING EFFECT; NO OTHER WAIVERS OR AMENDMENTS. Except as
expressly set forth herein, this Amendment shall not (a) constitute a
substitution or novation, or a payment and reborrowing, or a termination, of the
Obligations outstanding under the Credit Agreement (other than with respect to
the Existing Tranche B Term Loans) or instruments guaranteeing or securing the
same, which shall remain in full force and effect, except as modified hereby or
(b) by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent or the Loan Parties under the Credit Agreement, as amended hereby, the
Guarantee and Collateral Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement, as
amended hereby, the Guarantee and Collateral Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Loan Party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement, as amended hereby, the Guarantee and Collateral
Agreement or any other Loan Document in similar or different circumstances.
After the Seventh Amendment Effective Date, any reference in any Loan Document
to the Credit Agreement shall mean the Credit Agreement, as amended hereby. This
Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement, as amended hereby, and the other Loan Documents.

 

SECTION Eight – COUNTERPARTS. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile or electronic (i.e. “pdf”) transmission shall be effective as delivery
of a manually executed counterpart hereof.

 

SECTION Nine – PAYMENT OF FEES AND EXPENSES. The Borrower agrees to pay or
reimburse the Administrative Agent for all of its reasonable and documented
out-of-pocket costs and expenses incurred in connection with this Amendment
including, without limitation, the reasonable fees and disbursements and other
charges of Cravath, Swaine & Moore LLP, counsel to the Administrative Agent.

 

SECTION Ten – GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY. The provisions of Sections 10.12 and
10.17 of the Credit Agreement are hereby incorporated by reference herein,
mutatis mutandis.

 

SECTION Eleven – TAX MATTERS. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Seventh Amendment Effective Date, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

 

_____

 



6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

  BOOZ ALLEN HAMILTON INC.       By: /s/ Lloyd W. Howell, Jr.     Name: Lloyd W.
Howell, Jr.     Title: Executive Vice President, Chief Financial Officer and
Treasurer       BOOZ ALLEN HAMILTON INVESTOR CORPORATION       By: /s/ Lloyd W.
Howell, Jr.     Name: Lloyd W. Howell, Jr.     Title: Executive Vice President,
Chief Financial Officer and Treasurer       BOOZ ALLEN HAMILTON ENGINEERING
HOLDING CO., LLC       By: /s/ Laura S. Adams     Name: Laura S. Adams    
Title: Treasurer       BOOZ ALLEN HAMILTON ENGINEERING SERVICES, LLC       By:
/s/ Laura S. Adams     Name: Laura S. Adams     Title: Treasurer       SDI
TECHNOLOGY CORPORATION       By: /s/ Laura S. Adams     Name: Laura S. Adams    
Title: Treasurer

 

[Signature Page to Seventh Amendment to Credit Agreement]

 



 

 

 

  EGOV HOLDINGS, INC.       By: /s/ Laura S. Adams     Name: Laura S. Adams    
Title: Treasurer       AQUILENT, INC.       By: /s/ Laura S. Adams     Name:
Laura S. Adams     Title: Treasurer

 

[Signature Page to Seventh Amendment to Credit Agreement]

 



 

 

 



 

  BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent          
By: /s/ Kyle D.Harding     Name: Kyle D. Harding     Title: Assistant Vice
President

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  BANK OF AMERICA, N.A., as Exchanging Lender and New Refinancing Tranche B Term
Lender           By: /s/ Jeanette Lu     Name: Jeanette Lu     Title: Director

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II. Signature:    

  55 Loan Strategy Fund Series 2 A Series Trust Of Multi   Manager Global
Investment Trust   as a Lender   By: BlackRock Financial Management Inc., Its
Investment Manager       By: /s/ Ron Jacobi   Name: Rob Jacobi   Title:
Authorized Signatory

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

     

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  55 Loan Strategy Fund Series 3 A Series Trust Of Multi   Manager Global
Investment Trust   as a Lender   By: BlackRock Financial Management Inc., Its
Investment Manager       By: /s/ Ron Jacobi   Name: Rob Jacobi   Title:
Authorized Signatory

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

     

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

      55 Loan Strategy Fund Series 4 A Series Trust Of Multi   Manager Global
Investment Trust   as a Lender   By: BlackRock Financial Management Inc., Its
Investment Manager       By: /s/ Ron Jacobi   Name: Rob Jacobi   Title:
Authorized Signatory

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  ABR Reinsurance LTD.   as a Lender   By: BlackRock Financial Management Inc.,
Its Investment Manager       By: /s/ Ron Jacobi   Name: Rob Jacobi   Title:
Authorized Signatory

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

      ACE Property & Casualty Insurance Company   as a Lender   By: BlackRock
Financial Management Inc., Its Investment Manager       By: /s/ Ron Jacobi  
Name: Rob Jacobi   Title: Authorized Signatory

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

      Name of Institution:       AIB Debt Management Limited       By: /s/ Ellen
Kenneally   Name: Ellen Kenneally   Title: Vice President   Investment Advisor
to AIB Debt Management, Limited       By: /s/ Pamela McQuade   Name: Pamela
McQuade   Title: Assistant Vice President   Investment Manager to AIB Debt
Management, Limited

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 

  AJ BB Loan Fund 2018   as a Lender   By: Apollo Capital Management, L.P, its
investment manager   By: Apollo Capital Management GP, LLC, its general partner
      By: /s/ Lacary Sharpe   Name: Lacary Sharpe   Title: Vice President

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 

  ALJ Global Loan Fund 2016 A SERIES TRUST OF MULTI   MANAGER GLOBAL INVESTMENT
TRUST   as a Lender       By: /s/ Robert Davis   Name: Robert Davis   Title: Sr.
Vice President

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 

  AMADABLUM US Leveraged Loan Fund a Series Trust of
Global Multi Portfolio Investment Trust   as a Lender   By: Invesco Senior
Secured Management, Inc. as Investment Manager       By: /s/ Kevin Egan   Name:
Kevin Egan   Title: Authorized Individual

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 

  AMMC CLO 15, LIMITED   as a Lender   By: American Money Management Corp., as
Collateral Manager       By: /s/ David P. Meyer   Name: David P. Meyer   Title:
Senior Vice President

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 

  AMMC CLO 16, LIMITED    as a Lender    By: American Money Management Corp.,
 as Collateral Manager       By: /s/ David P. Meyer   Name: David P. Meyer  
Title: Senior Vice President

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 

  AMMC CLO 18, LIMITED   as a Lender   By: American Money Management Corp.,   as
Collateral Manager       By: /s/ David Meyer   Name: David Meyer   Title: Senior
Vice President

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 

  AMMC CLO 19, LIMITED   as a Lender   By: American Money Management Corp.,   as
Collateral Manager       By: /s/ David Meyer   Name: David Meyer   Title: Senior
Vice President

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 

  AMMC CLO 20, LIMITED   as a Lender   By: American Money Management Corp.,   as
Collateral Manager       By: /s/ David Meyer   Name: David Meyer   Title: Senior
Vice President

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 

  AMMC CLO XIV, LIMITED   as a Lender       By: /s/ David P. Meyer   Name: David
P. Meyer   Title: Senior Vice President

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

  

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 

  Ares Loan Trust 2011   as a Lender   By: ARES MANAGEMENT LLC, ITS INVESTMENT
MANAGER       By: /s/ Charles Williams   Name: Charles Williams   Title:
Authorized Signatory

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

 

  Name of Institution:       AZB Funding       By: /s/ Shuji Tsubota   Name:  
Shuji Tsubota   Title:   Authorized Signatory

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

 

  Name of Institution:       BANK OF AMERICA, N.A.       By:    /s/ Jeannette Lu
    Name:   Jeannette Lu     Title:   Director

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

 

  Name of Institution:         The Bank of East Asia, Limited, Los Angeles
Branch         By:    /s/ Chong C. Tan     Name:   Chong C. Tan     Title:   SVP
& Head of RMU         By: /s/ Simon Keung     Name:   Simon Keung     Title:  
General Manager

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  Name of Institution:         BEAN CREEK CLO, LTD.         By:    /s/ Bryan S.
Higgins     Name:   Bryan S. Higgins     Title: MANAGER

 

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

 

  Name of Institution:         CLEAR CREEK CLO, LTD.         By:   /s/ Bryan S.
Higgins     Name:   Bryan S. Higgins     Title:   MANAGER

 

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

 

  Name of Institution:         DEER CREEK CLO, LTD.         By:   /s/ Bryan S.
Higgins     Name:   Bryan S. Higgins     Title: MANAGER

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

 

  Name of Institution:       SILVER CREEK CLO, LTD.       By:   /s/ Bryan S.
Higgins     Name: Bryan S. Higgins     Title:   MANAGER

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

 

  BR US Leveraged Loan Fund a Series Trust of MYL Global Investment Trust   as a
Lender   By:  BlackRock Financial Management Inc., its Investment Manager      
By: /s/ Rob Jacobi   Name:   Rob Jacobi   Title:   Authorized Individual

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

 By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

 

  Canyon Capital CLO 2014-1, Ltd.   as a Lender   By:  Canyon Capital Advisors
LLC, its Collateral Manager       By: /s/ Jonathan M. Kaplan   Name:   Jonathan
M. Kaplan   Title: Authorized Individual

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

 

  Name of Institution:       CATHAY BANK,       By:   /s/ Dean Kawai     Name:  
Dean Kawai     Title:   Senior Vice President

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 



  CHUBB European Group SE   as a Lender   By:  BlackRock Financial Management,
Inc., its Sub Advisor       By: /s/ Rob Jacobi   Name:   Rob Jacobi   Title:
Authorized Individual



 





[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 



  Citizens First Bank   as a Lender       By: /s/ Josh Biller   Name:   Josh
Biller   Title: Senior Vice President



 



[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]



 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 



  Name of Institution:       Credit Industriel et Commercial, New York Branch  
        By:   /s/ Clifford Abramsky     Name:    Clifford Abramsky     Title:  
Managing Director                   By: /s/ Garry Weiss     Name:  Garry Weiss  
  Title:  Managing Director



 



[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]



 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 



  CVC CP USD Loan Trust 2019   as a Lender   By:  CVC Credit Partners, LLC      
By: /s/ Gretchen Bergstresser   Name:     Gretchen Bergstresser   Title:  Senior
Portfolio Manager



 



[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]



 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 



  Delaware Life Insurance Company   as a Lender       By: /s/ Rob Jacobi  
Name:   Rob Jacobi   Title: Authorized Signatory



 



[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]



 



 

 

 



I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 



  East West Bank   as a Lender       By: /s/ Andrew Maria   Name:    Andrew
Maria   Title:  Senior Vice President



 



[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]



 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 



  Employers Assurance Company   as a Lender   By: BlackRock Financial
Management, Inc. Its Investment Advisor       By: /s/ Rob Jacobi   Name:    Rob
Jacobi   Title:   Authorized Signatory



 



[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]



 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 



  Employers Compensation Insurance Company   as a Lender   By: BlackRock
Financial Management, Inc. Its Investment Advisor           By: /s/ Rob Jacobi  
Name:   Rob Jacobi   Title: Authorized Signatory      

 



[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]



 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 



  Employers Holdings Inc   as a Lender   By: BlackRock Financial Management,
Inc. Its Investment Advisor       By: /s/ Rob Jacobi   Name:    Rob Jacobi  
Title:   Authorized Signatory



 



[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]



 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 



  Employers Insurance Company of Nevada   as a Lender   By:  BlackRock Financial
Management, Inc. Its Investment Advisor       By: /s/ Rob Jacobi   Name:     Rob
Jacobi   Title:  Authorized Signatory



 



[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]



 



 

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  Employers Preferred Insurance Company   as a Lender   By: BlackRock Financial
Management, Inc.         By:    /s/ Rob Jacobi   Name: Rob Jacobi   Title:
Authorized Signatory

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  Employers Reassurance Corporation   as a Lender   By: BlackRock Financial
Management, Inc., Its Investment Advisor         By: /s/ Rob Jacobi   Name: Rob
Jacobi   Title: Authorized Signatory

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  Name of Institution:       Erste Group Bank AG       By:    /s/ Gregory Aptman
    Name: Gregory Aptman     Title: Managing Director       By: /s/ John Fay    
Name: John Fay     Title: Senior Vice President

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  Name of Institution:       First Horizon Bank       By:    /s/ William W.
George     Name: William W. George     Title: Vice President

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  Name of Institution:       FIRST MIDWEST BANK       By:    /s/ Michael Trunck
    Name: Michael Trunck     Title: Senior Vice President

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  Fixed Income Opportunities Nero, LLC   as a Lender   By:    BlackRock
Financial Management, Inc., Its Investment Manager       By: /s/ Rob Jacobi  
Name: Rob Jacobi   Title: Authorized Signatory

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  GSO JUPITER LOAN TRUST   as a Lender   By:    GSO Capital Advisors LLC, As its
Investment Advisor       By: /s/ Thomas Iannarone   Name: Thomas Iannarone  
Title: Authorized Signatory

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  GSO Loan Trust 2010   as a Lender   By: GSO Capital Advisors LLC,   As its
Investment Advisor       By:    /s/ Thomas Iannarone   Name: Thomas Iannarone  
Title: Authorized Signatory

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  GSO LOAN TRUST 2011   as a Lender   By: GSO Capital Advisors LLC, As its
Investment Advisor       By:    /s/ Thomas Iannarone   Name: Thomas Iannarone  
Title: Authorized Signatory

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  Name of Institution:       HALLMARK SPECIALTY INSURANCE COMPANY       By:   
/s/ Chris Kenney   Name: Chris Kenney   Title: Senior Vice President

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 

  HPS Loan Management 5-2015, Ltd.   as a Lender   By: HPS Investment Partners,
LLC   As the Collateral Manager       By: /s/ Jamie Donsky   Name: Jamie Donsky
  Title: Senior Vice President

 



[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 







 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 

  HPS Loan Management 3-2014, Ltd.   as a Lender   By: HPS Investment Partners
CLO (US), LLC,   as investment manager       By: /s/ Jamie Donsky   Name: Jamie
Donsky   Title: Senior Vice President

 



[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 







 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 

  HPS Loan Management 2013-2, Ltd.   as a Lender   By: HPS Investment Partners,
LLC,   Its Investment Manager       By: /s/ Jamie Donsky   Name: Jamie Donsky  
Title: Senior Vice President

 



[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 





 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

      HPS Loan Management 4-2014, Ltd.   as a Lender   By: HPS Investment
Partners, LLC   As the Collateral Manager       By: /s/ Jamie Donsky   Name:
Jamie Donsky   Title: Senior Vice President

 



[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 







 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 

  Invesco Polaris US Bank Loan Fund   as a Lender   By: Invesco Senior Secured
Management, Inc. as Investment Manager       By: /s/ Kevin Egan   Name: Kevin
Egan   Title: Authorized Individual

 



[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 







 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

      INVESCO SSL FUND LLC   as a Lender   By: Invesco Senior Secured
Management, Inc. as Collateral Manager       By: /s/ Kevin Egan   Name: Kevin
Egan   Title: Authorized Individual

 



[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 







 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 

  JM2 Global Loan Fund 2017 A SERIES TRUST OF MULTI MANAGER GLOBAL INVESTMENT
TRUST   as a Lender   By: Alcentra NY, LLC as its Collateral Manager       By:
/s/ Robert Davis   Name: Robert Davis   Title: Sr. Vice President

 



[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 







 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 

  Magnetite VII, Limited   as a Lender   By: BlackRock Financial Management
Inc., Its Collateral Manager       By: /s/ Rob Jacobi   Name: Rob Jacobi  
Title: Authorized Signatory

 



[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 







 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 

  Magnetite VIII, Limited   as a Lender   By: BlackRock Financial Management
Inc., Its Collateral Manager       By: /s/ Rob Jacobi   Name: Rob Jacobi  
Title: Authorized Signatory

 



[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 







 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 

  Magnetite XII, LTD.   as a Lender   By: BlackRock Financial Management, Inc.,
Its Collateral Manager       By: /s/ Rob Jacobi   Name: Rob Jacobi   Title:
Authorized Signatory

 



[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 





 

 



 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:     By checking this box, the undersigned
Tranche B Term Lender hereby consents to the Amendment and agrees to exchange
(on a cashless basis) 100% of the outstanding principal amount of its Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) for Exchanged Refinancing Tranche B Term
Loans in an equal principal amount.         ¨ ASSIGNMENT SETTLEMENT OPTION:    
By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  Magnetite XIV-R, Limited   as a Lender   By: BlackRock Financial Management,
Its Investment Manager         By: /s/ Rob Jacobi   Name: Rob Jacobi   Title:
Authorized Signatory

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:     By checking this box, the undersigned
Tranche B Term Lender hereby consents to the Amendment and agrees to exchange
(on a cashless basis) 100% of the outstanding principal amount of its Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) for Exchanged Refinancing Tranche B Term
Loans in an equal principal amount.         ¨ ASSIGNMENT SETTLEMENT OPTION:    
By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  MAGNETITE XIX, LIMITED   as a Lender   By: BlackRock Financial Management,
Inc. as Asset Manager         By: /s/ Rob Jacobi   Name: Rob Jacobi   Title:
Authorized Individual

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:     By checking this box, the undersigned
Tranche B Term Lender hereby consents to the Amendment and agrees to exchange
(on a cashless basis) 100% of the outstanding principal amount of its Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) for Exchanged Refinancing Tranche B Term
Loans in an equal principal amount.         ¨ ASSIGNMENT SETTLEMENT OPTION:    
By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  Magnetite XV, Limited   as a Lender   By: BlackRock Financial Management,
Inc., as Investment Manager         By: /s/ Rob Jacobi   Name: Rob Jacobi  
Title: Authorized Signatory

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

  

  x CASHLESS SETTLEMENT OPTION:     By checking this box, the undersigned
Tranche B Term Lender hereby consents to the Amendment and agrees to exchange
(on a cashless basis) 100% of the outstanding principal amount of its Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) for Exchanged Refinancing Tranche B Term
Loans in an equal principal amount.         ¨ ASSIGNMENT SETTLEMENT OPTION:    
By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  Magnetite XVII, Limited   as a Lender   By: BLACKROCK FINANCIAL MANAGEMENT,
INC., as Interim Investment Manager         By: /s/ Rob Jacobi   Name: Rob
Jacobi   Title: Authorized Signatory

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:     By checking this box, the undersigned
Tranche B Term Lender hereby consents to the Amendment and agrees to exchange
(on a cashless basis) 100% of the outstanding principal amount of its Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) for Exchanged Refinancing Tranche B Term
Loans in an equal principal amount.         ¨ ASSIGNMENT SETTLEMENT OPTION:    
By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  Magnetite XVIII, Limited   as a Lender   By: BlackRock Financial Management,
Inc., its Collateral Manager         By: /s/ Rob Jacobi   Name: Rob Jacobi  
Title: Authorized Signatory

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:     By checking this box, the undersigned
Tranche B Term Lender hereby consents to the Amendment and agrees to exchange
(on a cashless basis) 100% of the outstanding principal amount of its Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) for Exchanged Refinancing Tranche B Term
Loans in an equal principal amount.         ¨ ASSIGNMENT SETTLEMENT OPTION:    
By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  Magnetite XX, Limited   as a Lender   By: BlackRock Financial Management,
Inc., as Portfolio Manager         By: /s/ Rob Jacobi   Name: Rob Jacobi  
Title: Authorized Signatory

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:     By checking this box, the undersigned
Tranche B Term Lender hereby consents to the Amendment and agrees to exchange
(on a cashless basis) 100% of the outstanding principal amount of its Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) for Exchanged Refinancing Tranche B Term
Loans in an equal principal amount.         ¨ ASSIGNMENT SETTLEMENT OPTION:    
By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  Medici Trust 2019   as a Lender   By: HPS Investment Partners, LLC
its Investment Manager         By: /s/ Jamie Donsky   Name: Jamie Donsky  
Title: Senior Vice President

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:     By checking this box, the undersigned
Tranche B Term Lender hereby consents to the Amendment and agrees to exchange
(on a cashless basis) 100% of the outstanding principal amount of its Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) for Exchanged Refinancing Tranche B Term
Loans in an equal principal amount.         ¨ ASSIGNMENT SETTLEMENT OPTION:    
By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  Name of Institution:       Modern Bank, N.A.       By: /s/ Curt Lueker    
Name: Curt Lueker     Title: Managing Director

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:     By checking this box, the undersigned
Tranche B Term Lender hereby consents to the Amendment and agrees to exchange
(on a cashless basis) 100% of the outstanding principal amount of its Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) for Exchanged Refinancing Tranche B Term
Loans in an equal principal amount.         ¨ ASSIGNMENT SETTLEMENT OPTION:    
By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  Musashi Secured Credit Fund Ltd.   as a Lender   By: GSO Capital Advisors LLC,
as Manager         By: /s/ Thomas Iannarone   Name: Thomas Iannarone   Title:
Authorized Signatory

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:     By checking this box, the undersigned
Tranche B Term Lender hereby consents to the Amendment and agrees to exchange
(on a cashless basis) 100% of the outstanding principal amount of its Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) for Exchanged Refinancing Tranche B Term
Loans in an equal principal amount.         ¨ ASSIGNMENT SETTLEMENT OPTION:    
By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  G.A.S. (Cayman) Limited, as Trustee on behalf of Octagon Joint Credit Trust
Series I (and not in its individual capacity)   as a Lender   By: Octagon Credit
Investors, LLC, as Portfolio Manager         By: /s/ Benjamin Chung   Name:
Benjamin Chung   Title: Senior Portfolio Administrator

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 

Octagon Loan Trust 2010  as a Lender  By: Octagon Credit Investors, LLC, as
Investment Manager on behalf of The Bank of New York Trust Company (Cayman)
Limited, as Trustee of Octagon Loan Trust 2010     By: /s/ Benjamin Chung  Name:
Benjamin Chung  Title: Senior Portfolio Administrator

 



[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 



Optum Bank, Inc.  as a Lender  By: GSO Capital Advisors LLC as Manager     By:
/s/ Thomas Iannarone  Name: Thomas Iannarone  Title: Authorized Signatory

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

 



I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 



Name of Institution:    People’s United Bank, N.A.     By: /s/ Donna J. Emhart
   Name: Donna J. Emhart    Title: Senior Vice President

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 



Permanens Capital Floating Rate Fund LP  as a Lender  By: BlackRock Financial
Management Inc., Its Sub-Advisor     By: /s/ Rob Jacobi  Name: Rob Jacobi
 Title: Authorized Signatory

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 



Name of Institution:    RAYMOND JAMES BANK, N.A.     By: /s/ Kathy Bennett   
Name: Kathy Bennett    Title: SVP

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 



Renaissance Trust 2009  as a Lender  By: HPS Investment Partners LLC,  Its
Sub-Investment Manager     By: /s/ Jamie Donsky  Name: Jamie Donsky  Title:
Senior Vice President

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 



Name of Institution:    Siemens Financial Services, Inc.     By: /s/ Maria Levy
   Name: Maria Levy    Title: Vice President       For any institution requiring
a second signature line:     By: /s/ Jeffrey B. Iervese    Name: Jeffrey B.
Iervese    Title: Vice President

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 



Sound Point CLO III-R, Ltd.  as a Lender  By: Sound Point Capital Management, LP
as Collateral Manager     By: /s/ Andrew Kim  Name: Andrew Kim  Title: CLO
Operations Associate

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 



Sound Point CLO VII-R, Ltd.  as a Lender  By: Sound Point Capital Management, LP
as Collateral Manager     By: /s/ Andrew Kim  Name: Andrew Kim  Title: CLO
Operations Associate

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 



Sound Point CLO XI, Ltd.  as a Lender  By: Sound Point Capital Management, LP as
Collateral Manager     By: /s/ Andrew Kim  Name: Andrew Kim  Title: CLO
Operations Associate

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

 

 

I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II. Signature:

 

  Sound Point CLO XII, Ltd.   as a Lender   By: Sound Point Capital Management,
LP as Collateral Manager       By: /s/ Andrew Kim   Name: Andrew Kim   Title:
CLO Operations Associate

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  Name of Institution:       Stifel Bank & Trust       By: /s/ Daniel P.
McDonald     Name: Daniel P. McDonald     Title: Vice President

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  Stone Tower Loan Trust 2010   as a Lender   By: Apollo Fund Management LLC,  
As its Investment Manager       By: /s/ Lacary Sharpe   Name: Lacary Sharpe  
Title: Vice President

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  Stone Tower Loan Trust 2011   as a Lender   By: Apollo Fund Management LLC,  
As its Investment Advisor       By: /s/ Lacary Sharpe   Name: Lacary Sharpe  
Title: Vice President

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  Name of Institution:       SUMITOMO MITSUI TRUST BANK, LIMITED,
NEW YORK BRANCH       By: /s/ Tim Ng     Name: Tim Ng     Title: Senior Director

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  Thayer Park CLO Ltd.   as a Lender   By: GSO / Blackstone Debt Funds
Management LLC   as Collateral Manager       By: /s/ Thomas Iannarone   Name:
Thomas Iannarone   Title: Authorized Signatory

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  United HealthCare Insurance Company   as a Lender   By: GSO Capital Advisors
LLC as Manager       By: /s/ Thomas Iannarone   Name: Thomas Iannarone   Title:
Authorized Signatory

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  United HealthCare Insurance Company   as a Lender   By: GSO Capital Advisors
II LLC as Manager       By: /s/ Thomas Iannarone   Name: Thomas Iannarone  
Title: Authorized Signatory

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  US OPPORTUNISTIC FLOATING RATE INCOME MASTER FUND LIMITED   as a Lender   By:
BlackRock Financial Management Inc., its Investment Advisor       By: /s/ Ron
Jacobi   Name: Rob Jacobi   Title: Authorized Signatory

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

  I. Election [Check ONLY ONE of the two boxes below]:

 

  x CASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

  ¨ ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

  II. Signature:

 

  VENTURE XIV CLO, Limited   as a Lender   By: its investment advisor   MJX
Venture Management LLC       By: /s/ Martin E. Davey   Name: Martin E. Davey  
Title: Senior Portfolio Manager

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 

 

 

 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 

  VENTURE XV CLO, Limited   as a Lender   By: its investment advisor   MJX Asset
Management LLC       By: /s/ Martin E. Davey   Name: Martin E. Davey   Title:
Senior Portfolio Manager

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 

  VENTURE XVI CLO, Limited   as a Lender   By: its Investment Advisor   MJX
Venture Management II LLC       By: /s/ Martin E. Davey   Name: Martin E. Davey
  Title: Senior Portfolio Manager

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 

  Venture XVII CLO Limited   as a Lender   By: its investment advisor   MJX
Asset Management, LLC       By: /s/ Martin E. Davey   Name: Martin E. Davey  
Title: Senior Portfolio Manager

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 

  Venture XVIII CLO, Limited   as a Lender   By: its Investment Advisor   MJX
Venture Management II LLC       By: /s/ Martin E. Davey   Name: Martin E. Davey
  Title: Senior Portfolio Manager

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 

  Venture XXIII CLO, Limited   as a Lender   By: its investment advisor MJX
Asset Management LLC       By: /s/ Martin E. Davey   Name: Martin E. Davey  
Title: Senior Portfolio Manager

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 

  Webster Park CLO, Ltd   as a Lender   By: GSO / Blackstone Debt Funds
Management LLC as Collateral Manager       By: /s/ Thomas Iannarone   Name:
Thomas Iannarone   Title: Authorized Signatory

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

 

I.Election [Check ONLY ONE of the two boxes below]:

 

xCASHLESS SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.

 

¨ASSIGNMENT SETTLEMENT OPTION:

By checking this box, the undersigned Tranche B Term Lender hereby agrees to
have an amount equal to 100% of the outstanding principal amount of the Existing
Tranche B Term Loans (or such lesser amount allocated to such Tranche B Term
Lender by the Administrative Agent) held by such Tranche B Term Lender on the
Seventh Amendment Effective Date prepaid on the Seventh Amendment Effective Date
and to purchase by assignment New Refinancing Tranche B Term Loans under the
Credit Agreement (as amended by the Seventh Amendment) in an equal principal
amount post-closing.

 

II.Signature:

 

  ZURICH AMERICAN LIFE INSURANCE COMPANY   as a Lender   By: BlackRock Financial
Management Inc., its Investment Advisor       By: /s/ Rob Jacobi   Name: Rob
Jacobi   Title: Authorized Signatory

 

[Booz Allen Hamilton Inc. — Seventh Amendment to Credit Agreement]

 



 

 

SCHEDULE I

 

New Refinancing Tranche B Term Loans

 

New Refinancing Tranche B Term Lender  New Refinancing
Tranche B Term
Loan Amount  Bank of America, N.A.  $44,184,917.88  TOTAL  $44,184,917.88 

 



 

 